Napton, J. —
The plaintiffs, who were working-a farm in Newton county in conjunction, agreed with defendant *184to assist him m cutting his wheat, upon consideration that he would cut or help to cut-some ten acres of oats which they expected to harvest as soon as the wheat was gathered. The plaintiffs did help the defendant for two or three days, and then, by consent of all parties, quit, but the defendant failed or refused to cut the plaintiffs’ oats. The plaintiffs sued before a justice of the peace for the value of their services, and also asked damages for the loss sustained by reason of the failure of defendant to cut the oats. The jury, under instructions of the court, found a verdict for §3.12J, the value of plaintiffs’ labor, and $1 damages for defendant’s omission to cut the oats. But the one was the consideration of the other, and if the plaintiffs were allowed to got the money value of their services and also damages for the broach of their contract, it is obvious that they recover twice on the same cause of action. If they take the money value of their work instead of its value in work by the defendant, that is all they are entitled to ; they cannot recover both. The verdict of the jury, therefore, for $3.12J was right, but the additional sum of $1 found for the failure to cut the oats, was erroneous. There was proof that the defendant, before suit brought, tendered to plaintiffs $3.12J, and after suit brought and before the trial, deposited this sum with the constable, in accordance with the, provisions of the 17th section, of article 4, of the act concerning justices’ courts. 2 Wag. Stat., p. 823. This would carry the costs against the plaintiffs. The judgment must be reversed and the cause remanded.